Exhibit 10.2
 
[EXECUTION COPY]


 
 

--------------------------------------------------------------------------------



SECURITY AGREEMENT
 
dated as of
 
January 4, 2011
 
among
 
RADIOSHACK CORPORATION,
 
CERTAIN OTHER SUBSIDIARIES OF RADIOSHACK CORPORATION
IDENTIFIED HEREIN


and
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 





     



 
 

--------------------------------------------------------------------------------

 


ARTICLE I
Definitions 
1

 
 
Section 1.01.
Credit Agreement 
1

 
 
Section 1.02.
Other Defined Terms 
2

 
ARTICLE II
Security Interests in Personal Property 
4

 
 
Section 2.01.
Security Interest 
4

 
 
Section 2.02.
Representations and Warranties 
5

 
 
Section 2.03.
Covenants 
6

 
 
Section 2.04.
Other Actions 
7

 
ARTICLE III
Special Provisions Concerning Other Property 
10

 
ARTICLE IV
Collections 
10

 
ARTICLE V
Remedies 
11

 
 
Section 5.01.
Remedies Upon Default 
11

 
 
Section 5.02.
Application of Proceeds 
13

 
ARTICLE VI
Indemnity, Subrogation and Subordination 
13

 
ARTICLE VII
Miscellaneous 
14

 
 
Section 7.01.
Notices 
14

 
 
Section 7.02.
Waivers; Amendment 
14

 
 
Section 7.03.
Administrative Agent’s Fees and Expenses; Indemnification 
15

 
 
Section 7.04.
Successors and Assigns 
16

 
 
Section 7.05.
Survival of Agreement 
16

 
 
Section 7.06.
Counterparts; Effectiveness; Several Agreement 
16

 
 
Section 7.07.
Severability 
17

 
 
Section 7.08.
GOVERNING LAW 
17

 
 
Section 7.09.
WAIVER OF RIGHT TO TRIAL BY JURY 
18

 
 
Section 7.10.
Headings 
18

 
 
Section 7.11.
Security Interest Absolute 
18

 
 
Section 7.12.
Termination or Release 
18

 
 
Section 7.13.
Additional Subsidiaries 
19

 
 
Section 7.14.
Administrative Agent Appointed Attorney-in-Fact 
20

 
 
Section 7.15.
General Authority of the Administrative Agent 
21

 
 
Section 7.16.
Recourse; Limited Obligations. 
21

 
 
Section 7.17.
Expenses Incurred by Administrative Agent 
21

 
 
Section 7.18.
Administrative Agent's Obligations and Duties 
21

 
 
Section 7.19.
Suretyship Waivers by Grantors 
21

 
 
Section 7.20.
Marshaling
22

 
SCHEDULES
 
 

 Schedule I         -     Commercial Tort Claims

 
EXHIBITS
 
 

 Exhibit I    -     Form of Security Agreement Supplement  Exhibit II   -   Form
of Perfection Certificate

        


 
 
 



 
 

--------------------------------------------------------------------------------

 


SECURITY AGREEMENT, dated as of January 4, 2011, among RADIOSHACK CORPORATION, a
Delaware corporation (the “Borrower”), each of the undersigned Facility
Guarantors, and BANK OF AMERICA, N.A., as Administrative  Agent for the Secured
Parties (as defined in the Credit Agreement referred to below).
 
Reference is made to the Credit Agreement, dated as of January 4, 2011 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), by, among others, the Borrower, the
Facility Guarantors party thereto from time to time, the Lenders party thereto
from time to time and Bank of America, N.A., as administrative agent and
collateral agent for the Lenders (in such capacities, including any successor
thereto, the “Administrative Agent”).
 
The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement, and the Issuing Banks have
agreed to issue Letters of Credit for the account of the Borrower and its
Subsidiaries on the terms and conditions set forth therein.  The obligations of
the Lenders to extend such credit, and the obligation of the Issuing Banks to
issue Letters of Credit, are, in each case, conditioned upon, among other
things, the execution and delivery of this Agreement by each Grantor (as defined
below).  The Grantors are affiliates of one another, will derive substantial
direct and indirect benefits from (i) the extensions of credit to the Borrower
pursuant to the Credit Agreement and (ii) the issuance of Letters of Credit by
the Issuing Bank for the account of the Borrower and its Subsidiaries, and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit and the Issuing Bank to issue such Letters of
Credit.  Accordingly, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
      Section 1.01. Credit Agreement.(a) Capitalized terms used in this
Agreement, including the preamble and introductory paragraphs hereto, and not
otherwise defined herein have the meanings specified in the Credit Agreement.
 
(b) As used herein, each of the following terms has the meaning specified in the
UCC (as defined herein):
 
Term
UCC Section
Chattel Paper
9-102
Commercial Tort Claim
9-102
Commodity Contract
9-102
Commodity Intermediary
9-102
Control
8-106 & 9-106
Deposit Account
9-102
Document
9-102
Electronic Chattel Paper
9-102
Entitlement Holder
8-102
Entitlement Order
8-102
Financial Asset
8-102 & 103
Goods
9-102



 
1

--------------------------------------------------------------------------------

 
 
Term
UCC Section
Instrument
9-102
Inventory
9-102
Investment Property
9-102
Letter-of-Credit Right
9-102
Location
9-307
Money
1-201
Proceeds
9-102
Promissory Note
9-102
Securities Account
8-501
Securities Intermediary
8-102
Security
8-102
Security Entitlement
8-102
Supporting Obligations
9-102
Tangible Chattel Paper
9-102

(c) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.
 
 Section 1.02. Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
       “Account(s)” means “accounts” as defined in Section 9-102 of the UCC.
 
 “Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
 
“Agreement” means this Security Agreement.
 
 “Collateral” means all of the following assets and property of each Grantor,
whether now owned or hereafter acquired:  (a) all Accounts; (b) all rights under
contracts relating to the creation or collection of Accounts; (c) all rights
under any existing or future policy of insurance to the extent relating to
Accounts; (d) all Letter-of-Credit Rights, guarantees, Supporting Obligations
and other obligations securing or supporting any Accounts; (e) all Inventory;
(f) all rights under contracts relating to the acquisition, completion or sale
of Inventory; (g) all rights under any existing or future policy of insurance to
the extent relating to Inventory; (h) all cash and Cash Equivalents; (i) all
DDAs (including all Deposit Accounts), including  all cash, Cash Equivalents,
checks, other negotiable instruments, funds and other evidences of payments held
therein; (j) Securities Accounts, Security Entitlements and Securities credited
to such Securities Account, and, in each case, all cash, Cash Equivalents,
checks and other property held therein or credited thereto; (k) all Documents
and Instruments relating to any of the foregoing; (l) all books and records
relating to any of the foregoing; and (m) any and all Proceeds and products of
any of the foregoing (including, without limitation, insurance proceeds, General
Intangibles (other than any Intellectual Property), Chattel Paper (including
Tangible Chattel Paper and Electronic Chattel Paper), Commercial Tort Claims,
Investment Property, Instruments, Securities, cash, Financial Assets,
Letter-of-Credit Rights and Supporting Obligations relating to any of the
foregoing and other proceeds or products of any of the foregoing); provided,
however, that “Collateral” shall not include (i) to the extent not applied to
repay any Secured Obligations in accordance with the terms of the Credit
Agreement, identifiable proceeds from the disposition of any Other Property to
the extent (x) such proceeds are required by the terms of the Indebtedness or
other obligations secured by such Collateral to be applied to prepay such
Indebtedness or other obligations or (y) are otherwise required to be segregated
and/or maintained in any specified DDA by the terms of such Indebtedness or such
other obligations and (ii) any specified DDA in which solely proceeds described
in clause (i)(y) above are maintained.  Terms used in this definition of
“Collateral” without definition that are defined in the UCC have the meanings
given to such term in the UCC.
 
 
2

--------------------------------------------------------------------------------

 
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.
 
“Excluded Property” means, collectively, (a) any permit or license or any
contractual obligation entered into by any Grantor (i) that prohibits or
requires the consent of any Person (other than the Borrower or any of its
Affiliates), which consent has not been obtained as a condition to the creation
by such Grantor of a Lien on any right, title or interest in such permit,
license or contractual obligation or (ii) to the extent that any Applicable of
Law prohibits the creation of a Lien in such permit, license or contractual
obligation, but in each case, only to the extent, and for as long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC or any other Applicable Law, and (b) property owned by
any Grantor that is subject to a purchase money Lien or a Capital Lease
permitted under the Credit Agreement if the contractual obligation pursuant to
which such Lien is granted (or in the document providing for such Capital Lease)
prohibits or requires the consent of any Person (other than the Borrower or any
of its Affiliates), which consent has not been obtained as a condition to the
creation of any other Lien on such property; provided, however, “Excluded
Property” shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).
 
“General Intangibles” has the meaning provided in Article 9 of the UCC and shall
in any event include all choses in action and causes of action and all other
intangible personal property of every kind and nature (other than Accounts) now
owned or hereafter acquired by any Grantor, as the case may be, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee, Swap
Contracts and other agreements), goodwill, registrations, franchises, tax refund
claims and any letter of credit, guarantee, claim, security interest or other
security held by or granted to any Grantor.
 
“Grantor” means each Borrower and each Facility Guarantor.
 
 
3

--------------------------------------------------------------------------------

 
“Other Property”  means all of the assets and property of any Grantor, whether
real, personal or mixed, whether now existing or hereafter arising, other than
any Collateral.
 
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of each of the
Grantors.
 
“Secured Obligations” means all “Obligations” under and as defined in the Credit
Agreement; it being acknowledged and agreed that the term “Secured Obligations”
as used herein shall include each extension of credit under the Credit Agreement
and all obligations of the Loan Parties and their respective Subsidiaries which
arise under the Loan Documents or with respect to the Other Liabilities, in each
case, whether outstanding on the date of this Agreement or extended or arising
from time to time after the date of this Agreement.
 
“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.
 
“Security Interest” has the meaning assigned to such term in Section 2.01(a).
 
“Trademarks” means all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection, of a security
interest in any Collateral or the availability of any remedy hereunder is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.
 
ARTICLE II
 
Security Interests in Personal Property
 
Section 2.01. Security Interest.  (a) As security for the payment and
performance in full of all Secured Obligations, including the Facility
Guarantee, each Grantor hereby assigns and pledges to the Administrative Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, a security interest (the “Security Interest”) in, all
right, title and interest in, to or under any and all Collateral of such
Grantor, whether now owned or at any time hereafter acquired by such Grantor or
in which such Grantor now has or at any time in the future may acquire any
right, title or interest.
 
 
4

--------------------------------------------------------------------------------

 
(b) The grant of the Security Interest contained in Section 2.01(a) shall not
extend to, and the term “Collateral” shall not include any Excluded Property;
provided, that if and when any property shall cease to be Excluded Property, a
Lien on and security in such property shall be deemed granted therein, without
any further action by any Person.  Each Grantor hereby represents and warrants
that the Excluded Property, when taken as a whole, is not material to the
business operations or financial condition of the Grantors, taken as a whole.
 
(c) Each Grantor hereby irrevocably authorizes the Administrative Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any financing statements or continuation statements
describing the Collateral or any part thereof and amendments thereto that
contain the information required by Article 9 of the UCC of each applicable
jurisdiction for the filing of any financing statement or amendment, including
whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor.  Each Grantor
agrees to provide such information to the Administrative Agent promptly upon
request.
 
(d) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.
 
Section 2.02. Representations and Warranties.  Each Grantor represents and
warrants, as to itself and the other Grantors, to the Administrative Agent and
the Secured Parties that:
 
(a) Except for the Security Interest granted to Administrative Agent pursuant to
this Agreement, Permitted Junior Liens and other Permitted Encumbrances, such
Grantor owns each item of Collateral free and clear of any and all Liens or
claims of others.  Such Grantor (i) is the record and beneficial owner of the
Collateral and (ii) has rights in or the power to transfer each item of
Collateral in which a Security Interest is granted by it hereunder, free and
clear of any other Lien.
 
(b) The UCC financing statements prepared by the Administrative Agent, based
upon the information provided to the Administrative Agent in the Perfection
Certificate, are all the filings, recordings and registrations necessary to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing (other than
filings, recordings or registrations required by Section 5.11 of the Credit
Agreement), refiling, recording, rerecording, registration or reregistration
with respect to such Collateral is necessary in any such jurisdiction, except as
provided under Applicable Law with respect to the filing of continuation
statements.
 
(c) The Security Interest constitutes (i) a legal and valid Lien on all
Collateral securing the payment and performance of the Secured Obligations and
(ii) subject to the filings described in Section 2.02(b), a perfected Lien on
all Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement in the United States (or any
political subdivision thereof) and its territories and possessions pursuant to
the UCC.  The Security Interest is and shall be prior to any other Lien on any
Collateral, other than Permitted Encumbrances.
 
 
5

--------------------------------------------------------------------------------

 
(d) None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the UCC or any other Applicable
Law covering any Collateral, or (ii) any assignment in which any Grantor assigns
any Collateral or any security agreement or similar instrument covering any
Collateral with any Person including any Governmental Authority, except, in each
case, any Permitted Encumbrance.
 
(e) All Commercial Tort Claims of each Grantor constituting Collateral, where
the amount of the damages claimed by such Grantor is in excess of $2,000,000,
that are in existence on the date of this Agreement (or on the date upon which
such Grantor becomes a party to this Agreement) are described on Schedule I
hereto.
 
(f) The Perfection Certificate has been duly prepared, completed, executed and
delivered to the Administrative Agent and (i) each Grantor’s exact legal name is
that indicated on the Perfection Certificate and on the signature page hereof,
(ii) each Grantor is an organization of the type, and is organized in the
jurisdiction, set forth in the Perfection Certificate, (iii) the Perfection
Certificate accurately sets forth each Grantor’s organizational identification
number or accurately states that a Grantor has none, (iv) the Perfection
Certificate accurately sets forth each Grantor’s place of business or, if more
than one, its chief executive office, (v) all other information set forth on the
Perfection Certificate pertaining to each Grantor is accurate and complete in
all material respects, and (vi) there has been no change in any of such
information since the date on which the Perfection Certificate was signed by the
Grantors.
 
(g) None of the Collateral constitutes, or is the proceeds of, "farm products"
as defined in §9-102(a)(34) of the UCC.
 
Section 2.03. Covenants.(a)  The Borrower agrees to promptly notify the
Administrative Agent in writing of any change (i) in the legal name of any
Grantor, (ii) in the identity or type of organization or corporate structure of
any Grantor, (iii) in the jurisdiction of organization of any Grantor, (iv) in
the location or mailing address of any Grantor or (v) in the organizational
identification number of any Grantor.  In addition, if any Grantor does not have
an organizational identification number on the Closing Date (or the date such
Grantor becomes a party to this Agreement) and later obtains one, the Borrower
shall promptly thereafter notify the Administrative Agent of such organizational
identification number and shall take all actions reasonably satisfactory to the
Administrative Agent to the extent necessary to maintain the security interests
(and the priority thereof) of the Administrative Agent in the Collateral
intended to be granted hereby fully perfected and in full force and effect.  The
Grantors agree not to effect or permit any change referred to in the preceding
sentences unless all filings, publications and registrations, have been made (or
will be made in a timely fashion) under the UCC or other Applicable Law that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest to the extent required under the Loan Documents (subject only
to any nonconsensual Lien that is expressly permitted pursuant to Section 6.01
of the Credit Agreement and has priority as a matter of law) in all the
Collateral for its own benefit and the benefit of the other Secured Parties.
 
 
6

--------------------------------------------------------------------------------

 
(b) Except for the Security Interest herein granted and Liens permitted by the
Credit Agreement, the Grantors shall be the owners of the Collateral free from
any right or claim of any other person or any Lien, and each Grantor shall, at
its own expense, take any and all actions necessary to defend title to the
Collateral against all Persons and to defend the Security Interest of the
Administrative Agent in the Collateral and the priority thereof against any Lien
not expressly permitted pursuant to Section 6.01 of the Credit Agreement.
 
(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 5.01 of the Credit
Agreement, the Borrower shall deliver to the Administrative Agent a certificate
executed by a Responsible Officer of the Borrower setting forth a summary of any
updates to the information provided pursuant to the Perfection Certificate or
confirming that there has been no change in such information since the date of
such certificate or the date of the most recent certificate delivered pursuant
to this Section 2.03(c).
 
(d) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements or other documents in connection herewith or therewith.
 
(e) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person the value of which equals or exceeds
$2,000,000 to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Administrative Agent for the
benefit of the Secured Parties.  Such assignment need not be filed of public
record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.
 
(f) Each Grantor (rather than the Administrative Agent or any Secured Party)
shall remain liable (as between itself and any relevant counterparty) to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract agreement or instrument relating to any Collateral, all
in accordance with the terms and conditions thereof, and each Grantor jointly
and severally agrees to indemnify and hold harmless the Administrative Agent and
the Secured Parties from and against any and all liability for such performance.
 
(g) No Grantor shall pledge, mortgage or create, or suffer to exist any right of
any person in or claim by any person to the Collateral, or any lien in the
Collateral in favor of any person, or become bound (as provided in Section
9-203(d) of the UCC or otherwise) by a security agreement in favor of any person
as secured party, other than the Administrative Agent, except for Liens
permitted by the Credit Agreement.
 
Section 2.04. Other Actions.In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Collateral:
 
 
7

--------------------------------------------------------------------------------

 
(a) Promissory Notes; Tangible Chattel Paper; Instruments.  If any Grantor shall
at any time hold or acquire any promissory note, Tangible Chattel Paper or any
other Instrument constituting Collateral and evidencing an amount equal to or in
excess of $5,000,000 such Grantor shall forthwith endorse, assign and deliver
the same to the Administrative Agent for the benefit of the Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Administrative Agent may from time to time reasonably request.
 
(b) Investment Property.  If any Grantor shall at any time hold or acquire any
Certificated Securities constituting Collateral, such Grantor shall forthwith
endorse, assign and deliver the same to the Administrative Agent for the benefit
of the Secured Parties, accompanied by such instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time reasonably request.  If any Securities constituting Collateral now or
hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, upon the Administrative
Agent’s request and following the occurrence of  a Cash Dominion Event such
Grantor shall promptly notify the Administrative Agent thereof and, at the
Administrative Agent’s request, pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent, either (but only to the
extent such Securities and other Investment Property are, or would be,
Collateral) (i) cause the issuer to agree to comply with instructions from the
Administrative Agent as to such Securities, without further consent of any
Grantor or such nominee, or (ii) arrange for the Administrative Agent to become
the registered owner of the Securities.  If any Securities, whether certificated
or uncertificated, or other Investment Property are held by any Grantor or its
nominee through a Securities Intermediary or Commodity Intermediary, upon the
Administrative Agent’s reasonable request and option, such Grantor shall
immediately notify the Administrative Agent thereof and at the Administrative
Agent’s request and option, pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent shall either (i) cause such
Securities Intermediary or (as the case may be) Commodity Intermediary to agree
to comply with Entitlement Orders or other instructions from the Administrative
Agent to such Securities Intermediary as to such Security Entitlements, or (as
the case may be) to apply any value distributed on account of any Commodity
Contract as directed by the Administrative Agent to such Commodity Intermediary,
in each case without further consent of any Grantor or such nominee, or (ii) in
the case of Financial Assets or other Investment Property held through a
Securities Intermediary, arrange for the Administrative Agent to become the
Entitlement Holder with respect to such Investment Property, with the Grantor
being permitted, only with the consent of the Administrative Agent, to exercise
rights to withdraw or otherwise deal with such Investment Property.  The
Administrative Agent agrees with each of the Grantors that the Administrative
Agent shall not give any such Entitlement Orders or instructions or directions
to any such issuer, Securities Intermediary or Commodity Intermediary, and shall
not withhold its consent to the exercise of any withdrawal or dealing rights by
any Grantor, unless a Cash Dominion Event has occurred and is continuing.
 
(c) Commercial Tort Claims.  If any Grantor shall at any time after the date of
this Agreement acquire a Commercial Tort Claim constituting Collateral in an
amount (taking the greater of the aggregate claimed damages thereunder or the
reasonably estimated value thereof) of $2,000,000 or more, such Grantor shall
promptly notify the Administrative Agent thereof in a writing signed by such
Grantor and provide supplements to Schedule I describing the details thereof and
shall grant to the Administrative Agent a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
(d) Letter-of-Credit Rights.  If any Grantor is at any time a beneficiary under
a letter of credit constituting Collateral with a stated amount of $2,000,000 or
more, such Grantor shall promptly notify the Administrative Agent thereof and,
at the request of the Administrative Agent, such Grantor shall, pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, either (i) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to the Administrative Agent of the proceeds
of any drawing under such letter of credit or (ii) arrange for the
Administrative Agent to become the transferee beneficiary of such letter of
credit, with the Administrative Agent agreeing, in each case, that the proceeds
of any drawing under the letter of credit are to be applied as provided in the
Credit Agreement.
 
(e) Deposit Accounts. For each Deposit Account that any of the Grantors, now or
at any time hereafter, opens or maintains (other than, for avoidance of doubt,
any Excluded DDAs), each such Grantor shall, to the extent required under the
Credit Agreement, pursuant to an agreement in form and substance satisfactory to
the Administrative Agent, either (a) cause the depositary bank to agree to
comply without further consent of such Grantor, at any time with instructions
from the Administrative Agent to such depositary bank directing the disposition
of funds from time to time credited to such Deposit Account, or (b) arrange for
the Administrative Agent to become the customer of the depositary bank with
respect to the deposit account, with such Grantor being permitted, only with the
consent of the Administrative Agent, to exercise rights to withdraw funds from
such deposit account.  The Administrative Agent agrees with each of the Grantors
that the Administrative Agent shall not give any instructions or directions to
any depositary bank directing the disposition of funds in any Deposit Account,
and shall not withhold its consent to the exercise of any withdrawal or dealing
rights by any Grantor, unless a Cash Dominion Event has occurred and is
continuing.  The provisions of this paragraph shall be subject to the
requirements, limitations and exclusions of Section 2.16 of the Credit
Agreement.
 
(f) Other Actions as to any and all Collateral.  Each Grantor further agrees,
upon the request of the Administrative Agent and at the Administrative Agent's
option, to take any and all other actions as the Administrative Agent may
reasonably determine to be necessary for the attachment, perfection and first
priority of, and the ability of the Administrative Agent to enforce, the
Administrative Agent's Security Interest in any and all of the Collateral,
including (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC of any relevant
jurisdiction, to the extent, if any, that such Grantor's signature thereon is
required therefor, (ii) causing the Administrative Agent's name to be noted as
secured party on any document of title if such notation is a condition to
attachment, perfection or priority of, or ability of the Administrative Agent to
enforce, the Administrative Agent's security interest in such Collateral, (iii)
complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Administrative Agent to
enforce, the Administrative Agent's security interest in such Collateral, (iv)
obtaining governmental and other third party waivers, consents and approvals, in
form and substance reasonably satisfactory to the Administrative Agent,
including any consent of any licensor, lessor or other person obligated on
Collateral and any party or parties whose consent is required for the security
interest of the Administrative Agent to attach under Section 2.01(a), and (v)
taking all other actions under any Applicable Law, as reasonably determined by
the Administrative Agent to be applicable in any relevant UCC or other
jurisdiction, including any foreign jurisdiction.
 
 
9

--------------------------------------------------------------------------------

 
ARTICLE III
 
Special Provisions Concerning Other Property
 
For the purpose of enabling the Administrative Agent to exercise rights and
remedies under this Agreement at such time as the Administrative Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Administrative Agent an irrevocable, nonexclusive worldwide
license (exercisable without payment of rent, royalty or other compensation to
the Grantors) to use, license or sublicense all Other Property (including all
property, plants, equipment, fixtures, Intellectual Property, books and records
constituting Other Property) now owned or hereafter acquired by such Grantor,
provided, however, that such license shall only be used by the Administrative
Agent after the occurrence and during the continuance of an Event of
Default.  The use of such license by the Administrative Agent may only be
exercised, at the option of the Administrative Agent, during the continuation of
an Event of Default; provided that any license, sublicense or other transaction
entered into by the Administrative Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of
Default.  In the event any license set forth in this Article III is exercised
with regard to any Trademarks, then the following shall apply: (i) all goodwill
arising from any licensed or sublicensed use of any Trademark shall inure to the
benefit of the Grantor; (ii) the licensed or sublicensed Trademarks shall only
be used in association with goods or services of a quality and nature consistent
with the quality and reputation with which such Trademarks were associated when
used by Grantor prior to the exercise of the license rights set forth herein;
and (iii) at the Grantor’s request and expense, licensees and sublicensees shall
provide cooperation in any effort by the Grantor to maintain the registration or
otherwise secure the ongoing validity and effectiveness of such licensed
Trademarks.
 
ARTICLE IV
 
Collections
 
(a) Each Grantor shall at all times comply with the Cash Receipts provisions of
Section 2.16 of the Credit Agreement including, without limitation, after the
occurrence and during the continuance of a Cash Dominion Event, causing the
sweep on each Business Day of all Cash Receipts into the Administrative Agent’s
Account or a Blocked Account, to the extent provided for in the Credit
Agreement.
 
(b) Subject to Section 2.16 of the Credit Agreement, without the prior written
consent of the Administrative Agent, no Grantor shall modify or amend the
instructions pursuant to any of the Credit Card Notifications, or the Blocked
Account Agreements.  So long as no Cash Dominion Event has occurred and is
continuing, each Grantor shall, and the Administrative Agent hereby authorizes
each Grantor to, enforce and collect all amounts owing on the Inventory and
Accounts, for the benefit and on behalf of the Administrative Agent and the
other Secured Parties; provided, however, that such authorization may, at the
direction of the Administrative Agent, be terminated after the occurrence and
during the continuance of an Event of Default.
 
 
10

--------------------------------------------------------------------------------

 
ARTICLE V
 
Remedies
 
Section 5.01. Remedies Upon Default.      Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded to a secured party
under this Agreement, the other Loan Documents, the UCC and other Applicable
Law, and also may (i) require each Grantor to, and each Grantor agrees that it
will at its expense and upon request of the Administrative Agent forthwith,
assemble all or part of the Collateral as directed by the Administrative Agent
and make it available to the Administrative Agent at a place and time to be
designated by the Administrative Agent that is reasonably convenient to both
parties; (ii) occupy any premises owned or, to the extent lawful and permitted,
leased by any of the Grantors where the Collateral or any part thereof is
assembled or located for a reasonable period in order to effectuate its rights
and remedies hereunder or under law, without obligation to such Grantor in
respect of such occupation; (iii) exercise any and all rights and remedies of
any of the Grantors under or in connection with the Collateral, or otherwise in
respect of the Collateral; (iv) withdraw any and all cash or other Collateral
from the Administrative Agent’s Account and apply such cash and other Collateral
to the payment of any and all Secured Obligations in the manner provided in
Section 5.02 of this Agreement; (v) subject to the mandatory requirements of
Applicable Law and the notice requirements described below, sell or otherwise
dispose of all or any part of the Collateral securing the Secured Obligations at
a public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Administrative Agent shall
deem appropriate and (vi) exercise any of its rights under Article III.  Each
Grantor acknowledges and recognizes that (a) the Administrative Agent may be
unable to effect a public sale of all or a part of the Collateral consisting of
Securities by reason of certain prohibitions contained in the Securities Act of
1933, 15 U.S.C. §77 (as amended and in effect, the “Securities Act”), or the
securities laws of various states (the “Blue Sky Laws”), but may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such Securities for their
own account, for investment and not with a view to the distribution or resale
thereof, (b) private sales so made may be at prices and upon other terms less
favorable to the seller than if such securities were sold at public sales, (c)
neither the Administrative Agent nor any other Secured Party has any obligation
to delay sale of any of the Collateral for the period of time necessary to
permit such Securities to be registered for public sale under the Securities Act
or the Blue Sky Laws, and (d) private sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner.  To the maximum extent permitted by Law, each Grantor hereby waives any
claim against any Secured Party arising because the price at which any
Collateral may have been sold at a private sale was less than the price that
might have been obtained at a public sale, even if the Administrative Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree.  Upon consummation of any such sale the Administrative Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold.  Each such purchaser at any sale of Collateral
shall hold the property sold absolutely, free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
Applicable Law) all rights of redemption, stay and appraisal which such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.


 
11

--------------------------------------------------------------------------------

 
The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Administrative Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange.  Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale.  The Administrative
Agent may conduct one or more going out of business sales, in the Administrative
Agent’s own right or by one or more agents and contractors. Such sale(s) may be
conducted upon any premises owned, leased, or occupied by any Grantor.  The
Administrative Agent and any such agent or contractor, in conjunction with any
such sale, may augment the Inventory with other goods (all of which other goods
shall remain the sole property of the Administrative Agent or such agent or
contractor).  Any amounts realized from the sale of such goods which constitute
augmentations to the Inventory (net of an allocable share of the costs and
expenses incurred in their disposition) shall be the sole property of the
Administrative Agent or such agent or contractor and neither any Grantor nor any
Person claiming under or in right of any Grantor shall have any interest
therein.  At any such sale, the Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine.  The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given.  The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice.  At any public or to the extent permitted by
Applicable Law, private sale made pursuant to this Agreement, any Secured Party
may bid for or purchase, free (to the extent permitted by Applicable Law) from
any right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released to the extent permitted
by Applicable Law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor
therefor.  For purposes of determining the Grantors’ rights in the Collateral, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Administrative Agent shall be free to carry out
such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Administrative Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full.  As an alternative to exercising the power of sale
herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court appointed
receiver.  Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the UCC or its equivalent in other jurisdictions.
 
 
12

--------------------------------------------------------------------------------

 
Section 5.02. Application of Proceeds .  The Administrative Agent shall apply
the proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, in accordance with the provisions of Section 7.03 of the
Credit Agreement.   The Administrative Agent shall have absolute discretion as
to the time of application of any such proceeds, moneys or balances in
accordance with this Agreement.  Upon any sale of Collateral by the
Administrative Agent (including pursuant to a power of sale granted by statute
or under a judicial proceeding), the receipt of the Administrative Agent or of
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.  It is understood and agreed that the Grantors shall
remain jointly and severally liable to the extent of any deficiency between the
amount of the proceeds of the Collateral and the aggregate amount of the Secured
Obligations.
 
ARTICLE VI
 
Indemnity, Subrogation and Subordination
 
Upon payment by any Grantor of any Secured Obligations, all rights of such
Grantor against the Borrower or any other Grantor arising as a result thereof by
way of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Secured Obligations and the
termination of all Commitments to any Loan Party under any Loan Document.  If
any amount shall erroneously be paid to the Borrower or any other Grantor on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of the Borrower or any other
Grantor, such amount shall be held in trust for the benefit of the Secured
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Secured Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement and the other Loan
Documents.  Subject to the foregoing, to the extent that any Grantor shall,
under this Agreement or the Credit Agreement as a joint and several obligor,
repay any of the Secured Obligations constituting Loans made to another Loan
Party under the Credit Agreement, then the Grantor making such Accommodation
Payment (as defined in the Facility Guarantee) shall be entitled to contribution
and indemnification from, and be reimbursed by, each of the other Grantors in an
amount equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Grantor’s Allocable Amount and the denominator of which
is the sum of the Allocable Amounts of all of the Grantors.  As of any date of
determination, the “Allocable Amount” of each Grantor shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Grantor hereunder and under the Credit Agreement without (a)
rendering such Grantor “insolvent” within the meaning of Section 101 (31) of the
Bankruptcy Code, Section 2 of the UFTA (as defined in the Facility Guarantee) or
Section 2 of the UFCA (as defined in the Facility Guarantee), (b) leaving such
Grantor with unreasonably small capital or assets, within the meaning of Section
548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or
(c) leaving such Grantor unable to pay its debts as they become due within the
meaning of Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or
Section 5 of the UFCA.
 
 
13

--------------------------------------------------------------------------------

 
ARTICLE VII
 
Miscellaneous
 
Section 7.01. Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.02 of the Credit Agreement.
 
Section 7.02. Waivers; Amendment.
 
(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The right or power of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any other right or power that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default or Event of Default at the time.  No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.01 of the Credit Agreement.
 
 
14

--------------------------------------------------------------------------------

 


Section 7.03. Administrative Agent’s Fees and Expenses; Indemnification.
 
(a) The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.04(a)
of the Credit Agreement, including, without limitation, (i) the amount of any
taxes that the Administrative Agent may have been required to pay to free any
Collateral from any other Lien thereon and (ii) the amount of any and all
out-of-pocket expenses, including transfer taxes and fees and expenses of
counsel and other experts, that the Administrative Agent may incur in connection
with (x) the administration or enforcement of the Security Documents, including
such expenses as are incurred to preserve the value of the Collateral or the
validity, perfection, rank or value of any Lien in favor of the Administrative
Agent or Loan Parties, (y) the collection, sale or other disposition of any
Collateral or (z) the exercise by the Administrative Agent of any of its rights
or powers under the Security Documents.
 
(b) Without limitation of any indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 9.04(b) of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Grantor arising out of, in connection with, any actual or prospective claim,
litigation, investigation or proceeding relating to arising out of (whether
based on contract, tort or any other theory, whether brought by a third party or
by any Grantor or any Grantor’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto) (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Grantor or any of its Subsidiaries, or any
Environmental Liability of any Grantor or any of its Subsidiaries, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, the
breach by such Indemnitee of its obligations under the Loan Documents or
disputes among Indemnitees or (y) result from a claim brought by any Grantor
against an Indemnitee for breach in bad faith of such Indemnitee's obligations
hereunder or under any other Loan Document, if such Grantor has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.
 
 
15

--------------------------------------------------------------------------------

 
(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents.  The provisions
of this Section 7.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent or any other Secured
Party.  All amounts due under this Section 7.03 shall be payable within 10
Business Days of written demand therefor.
 
Section 7.04. Successors and Assigns.
 
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Grantor or the Administrative Agent that are contained in this Agreement shall
bind and inure to the benefit of their respective permitted successors and
assigns, provided that, no Grantor may assign any of its rights or obligations
hereunder without the written consent of the Administrative Agent
 
Section 7.05. Survival of Agreement.
 
All covenants, agreements, indemnities, representations and warranties made by
the Grantors in the Loan Documents and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and shall survive the execution and delivery of the Loan Documents and the
making of any Loans, regardless of any investigation made by any Lender or on
its behalf and notwithstanding that the Administrative Agent or any such Lender
may have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect until this Agreement is
terminated as provided in Section 7.13 hereof, or with respect to such Grantor
or such Grantor is otherwise released from its obligations under this Agreement
in accordance with the terms hereof.
 
Section 7.06. Counterparts; Effectiveness; Several Agreement.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which when taken together shall constitute one
and the same instrument.  Delivery by telecopier or by electronic .pdf copy of
an executed counterpart of a signature page to this Agreement shall be effective
as delivery of an original executed counterpart of this Agreement.  This
Agreement shall become effective when it shall have been executed by the
Grantors and the Administrative Agent and thereafter shall be binding upon and
inure to the benefit of each Grantor and the Administrative Agent and the other
Secure Parties and their respective permitted successors and assigns, subject to
Section 7.04 hereof.  This Agreement shall be construed as a separate agreement
with respect to each Grantor and may be amended, restated, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.
 
 
16

--------------------------------------------------------------------------------

 
Section 7.07. Severability.
 
If any provision of this Agreement is held to be invalid, illegal or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
shall endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
Section 7.08. GOVERNING LAW.
 
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
 
(b) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.  EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
 
17

--------------------------------------------------------------------------------

 
Section 7.09. WAIVER OF RIGHT TO TRIAL BY JURY.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
Section 7.10. Headings.
 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
 
Section 7.11. Security Interest Absolute.
 
All rights of the Administrative Agent hereunder, the Security Interest, the
grant of a security interest in the Collateral and all obligations of each
Grantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Secured Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Secured Obligations, or any other amendment or waiver of or any consent
to any departure from the Credit Agreement, any other Loan Document, or any
other agreement or instrument, (c) any exchange, release or non-perfection of
any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee, securing or guaranteeing all or
any of the Secured Obligations or (d) subject only to termination of a Grantor’s
obligations hereunder in accordance with the terms of Section 7.13, but without
prejudice to reinstatement rights under Section 8 of the Facility Guarantee, any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.
 
Section 7.12. Termination or Release.
 
(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations when (i)
all Commitments have expired or been terminated and the Lenders have no further
commitment to lend under the Credit Agreement, (ii) all principal and interest
in respect of each Loan (including Swingline Loans) and all other Secured
Obligations (other than (A) contingent indemnification obligations with respect
to then unasserted claims and (B) Secured Obligations in respect of obligations
that may thereafter arise with respect to Other Liabilities not yet due and
payable) shall have been paid in full in cash, (iii) all Letters of Credit shall
have expired or terminated (or been Cash Collateralized or backstopped in a
manner reasonably satisfactory to the applicable Issuing Bank) and (iv) all
Letter of Credit Outstandings have been reduced to zero (or Cash Collateralized
in the manner and amount set forth in the Credit Agreement); provided, however,
that the Credit Agreement, this Agreement, and the Security Interest granted
herein shall be reinstated if at any time payment, or any part thereof, of any
Obligation is rescinded or must otherwise be restored by any Secured Party upon
the bankruptcy or reorganization of any Grantor.
 
 
18

--------------------------------------------------------------------------------

 
(b) A Grantor shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of such Grantor shall be automatically
released upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Grantor ceases to be a Facility Guarantor in
accordance with the terms of the Credit Agreement.
 
(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 9.01 of the Credit Agreement, the security interest in such
Collateral shall be automatically released.
 
(d) In connection with any termination or release pursuant to paragraph (a),
(b), or (c), the Administrative Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence or effect such termination or release.  Any
execution and delivery of documents pursuant to this Section 7.13 shall be
without recourse to or warranty by the Administrative Agent.
 
(e) At any time that the respective Grantor desires that the Administrative
Agent take any of the actions described in immediately preceding clause (d), it
shall, upon request of the Administrative Agent, deliver to the Administrative
Agent an officer’s certificate certifying that the release of the respective
Collateral is permitted pursuant to paragraph (a), (b) or (c).  The
Administrative Agent shall have no liability whatsoever to any Secured Party as
the result of any release of Collateral by it as permitted (or which the
Administrative Agent in good faith believes to be permitted) by this Section
7.13.
 
Section 7.13. Additional Subsidiaries.
 
Pursuant to Section 5.11 of the Credit Agreement, certain Subsidiaries of the
Loan Parties that were not in existence or not Subsidiaries on the date of the
Credit Agreement are required to enter in this Agreement as Grantors upon
becoming Subsidiaries.  Upon execution and delivery by the Administrative Agent
and a Subsidiary of a Security Agreement Supplement, such Subsidiary shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein.  The execution and delivery of any such instrument shall
not require the consent of any other Grantor hereunder.  The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.
 
 
19

--------------------------------------------------------------------------------

 
Section 7.14. Administrative Agent Appointed Attorney-in-Fact.
 
Each Grantor hereby appoints the Administrative Agent the true and lawful
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof at any time after and during the continuance of an Event of Default,
which appointment is irrevocable and coupled with an interest.  Without limiting
the generality of the foregoing, the Administrative Agent shall have the right,
upon the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Administrative Agent’s name or in the name
of such Grantor (i) to take actions required to be taken by the Grantors under
Article V of this Agreement; (ii) to receive, endorse, assign and/or deliver any
and all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof; (iii) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral; (iii) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral; (iv) to send
verifications of Accounts to any Account Debtor; (v) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (vi) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (vii) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the
Administrative Agent or to the Administrative Agent’s Account and adjust, settle
or compromise the amount of payment of any Account; (viii) to make, settle and
adjust claims in respect of Collateral under policies of insurance and to
endorse the name of such Grantor on any check, draft, instrument or any other
item of payment with respect to the proceeds of such policies of insurance and
for making all determinations and decisions with respect thereto; and (ix) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent, or to present or file any claim or notice,
or to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered
thereby.  The Administrative Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct or that of any of their Affiliates, directors, officers, employees,
counsel, agents or attorneys-in-fact.
 
 
20

--------------------------------------------------------------------------------

 
Section 7.15. General Authority of the Administrative Agent.
 
By acceptance of the benefits of this Agreement and any other Security
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of the Administrative Agent
as its agent hereunder and under such other Security Documents, (b) to confirm
that the Administrative Agent shall have the authority to act as the exclusive
agent of such Secured Party for the enforcement of any provisions of this
Agreement and such other Security Documents against any Grantor, the exercise of
remedies hereunder or thereunder and the giving or withholding of any consent or
approval hereunder or thereunder relating to any Collateral or any Grantor’s
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement or any other Security Document
against any Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Security Document and (d) to agree to be bound by
the terms of this Agreement and any other Security Documents.
 
Section 7.16. Recourse; Limited Obligations.
 
This Agreement is made with full recourse to each Grantor and pursuant to and
upon all the warranties, representations, covenants and agreements on the part
of such Grantor contained herein, in the Credit Agreement and the other Loan
Documents and otherwise in writing in connection herewith or therewith, with
respect to the Secured Obligations of each applicable Secured Party.  It is the
desire and intent of each Grantor and each applicable Secured Party that this
Agreement shall be enforced against each Grantor to the fullest extent
permissible under Applicable Law applied in each jurisdiction in which
enforcement is sought.
 
Section 7.17. Expenses Incurred by Administrative Agent. In the Administrative
Agent’s discretion, the Administrative Agent may discharge taxes and other
encumbrances at any time levied or placed on any of the Collateral, maintain any
of the Collateral, make repairs thereto and pay any necessary filing fees or
insurance premiums, in each case if any Grantor fails to do so.  Each Grantor
agrees to reimburse the Administrative Agent on demand for all expenditures so
made.  The Administrative Agent shall have no obligation to any Grantor to make
any such expenditures, nor shall the making thereof be construed as a waiver or
cure of any Default or Event of Default.
 
Section 7.18. Administrative Agent's Obligations and Duties. Neither the
Administrative Agent nor any Lender shall have any obligation or liability under
any contract or agreement comprised in the Collateral to be observed or
performed by such Grantor thereunder or agreement by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any Lender of any
payment relating to any of the Collateral, nor shall the Administrative Agent or
any Lender be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any such contract or agreement.  The Administrative
Agent's sole duty with respect to the custody, safe keeping and physical
preservation of the Collateral in its possession, under §9-207 of the UCC or
otherwise, shall be to deal with such Collateral in the same manner as the
Administrative Agent deals with similar property for its own account.
 
Section 7.19. Suretyship Waivers by Grantors. Each Grantor waives demand,
notice, protest, notice of acceptance of this Agreement, notice of loans made,
credit extended, Collateral received or delivered or other action taken in
reliance hereon and all other demands and notices of any description.  With
respect to both the Secured Obligations and the Collateral, the each Grantor
assents to any extension or postponement of the time of payment or any other
indulgence, to any substitution, exchange or release of or failure to perfect
any security interest in any Collateral, to the addition or release of any party
or person primarily or secondarily liable, to the acceptance of partial payment
thereon and the settlement, compromising or adjusting of any thereof, all in
such manner and at such time or times as the Administrative Agent may deem
advisable.  The Administrative Agent shall have no duty as to the collection or
protection of the Collateral or any income therefrom, the preservation of rights
against prior parties, or the preservation of any rights pertaining thereto
beyond the safe custody thereof as set forth in Section 7.19.  Each Grantor
further waives any and all other suretyship defenses.
 
 
21

--------------------------------------------------------------------------------

 
Section 7.20. Marshaling. Neither the Administrative Agent nor any other Secured
Party shall be required to marshal any present or future collateral security
(including but not limited to the Collateral) for, or other assurances of
payment of, the Secured Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order, and
all of the rights and remedies of the Administrative Agent or any other Secured
Party hereunder and of the Administrative Agent or any Lender in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights and remedies, however existing or arising.  To the
extent that it lawfully may, each Grantor hereby agrees that it will not invoke
any law relating to the marshaling of collateral which might cause delay in or
impede the enforcement of the Administrative Agent's rights and remedies under
this Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.
 


[Signature Pages Follow]



 
 
 



 
22

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written .
 
 

   RADIOSHACK CORPORATION,    as Borrower        By:           /s/ James F.
Gooch                                   Name:     James F. Gooch  
 Title:        Executive Vice President and Chief Financial Officer        TRS
Quality, Inc.,  as a Facility Guarantor        By:           /s/ James F.
Gooch                                   Name:     James F. Gooch  
 Title:        Executive Vice President and Chief Financial Officer      
 RADIOSHACK CUSTOMER SERVICE LLC,    as a Facility Guarantor      
 By:           /s/ Mark Barfield                                  
 Name:     Mark Barfield    Title:        Vice President and Treasurer      
 RADIOSHACK GLOBAL SOURCING CORPORATION, as a  Facility Guarantor  
 By:           /s/ Mark Barfield                                 
 Name:     Mark Barfield    Title:        Vice President and Treasurer      
 RADIOSHACK GLOBAL SOURCING LIMITED PARTNERSHIP, as a Facility Guarantor      
 By: RadioShack Corporation, its general partner        By:           /s/ Mark
Barfield                                   Name:     Mark Barfield  
 Title:        Vice President and Treasurer        RADIOSHACK GLOBAL SOURCING,
INC., as a Facility Guarantor        By:           /s/ Mark
Barfield                                   Name:     Mark Barfield  
 Title:        Vice President and Treasurer

 
 

 
Signature Page to Security Agreement
 

 
 
23

--------------------------------------------------------------------------------

 
 
 

   SCK, Inc., as a Facility Guarantor        By:          /s/ Mark
Barfield                                   Name:     Mark Barfield  
 Title:        Vice President and Treasurer        TANDY FINANCE CORPORATION, as
a Facility Guarantor        By:          /s/ Mark
Barfield                                   Name:     Mark Barfield  
 Title:        Vice President and Treasurer        TE ELECTRONICS LP, as a
Facility Guarantor        By: RadioShack Corporation, its general partner  
 By:          /s/ Mark Barfield                                   Name:     Mark
Barfield    Title:        Vice President and Treasurer        IGNITION L.P., as
a Facility Guarantor        By: RadioShack Corporation, its general partner  
 By:          /s/ Mark Barfield                                   Name:     Mark
Barfield    Title:        Vice President and Treasurer    


 
 

 
Signature Page to Security Agreement
 

 
 
24

--------------------------------------------------------------------------------

 
 
 

   ADMINISTRATIVE AGENT:        BANK OF AMERICA, N.A.        By:          /s/
David R. Vega                
 Name:     David R. Vega                  
   Title:       Managing Director           

 
 
 
                                       
 
 

   Signature Page to Security Agreement  

 
 
25

--------------------------------------------------------------------------------

 
 
SCHEDULE I TO SECURITY AGREEMENT
 
 
 
COMMERCIAL TORT CLAIMS
 
None.
 
 
 
 

 
 
26

--------------------------------------------------------------------------------

 


EXHIBIT I TO SECURITY AGREEMENT


FORM OF SECURITY AGREEMENT SUPPLEMENT


SUPPLEMENT NO. __ dated as of [●], to the Security Agreement dated as of January
4, 2011 (as amended, restated, supplemented and/or otherwise modified from time
to time, the “Security Agreement”), among RADIOSHACK CORPORATION (the
“Borrower”), the Subsidiaries of the Borrower identified therein and BANK OF
AMERICA, N.A., as Administrative Agent for the Secured Parties (as defined
below).
 
Reference is made to (i) the Credit Agreement, dated as of January 4, 2011 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”), by, among others, the Borrower, the Facility Guarantors,
the Lenders party thereto, and Bank of America, N.A., as administrative agent
and collateral agent for the Lenders (in such capacity, including any successor
thereto, the “Administrative Agent”) and (ii) the Facility Guarantee (as defined
in the Credit Agreement).
 
A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement, as applicable.
 
B. The Grantors have entered into the Security Agreement in order to induce
(x) the Lenders to make Loans and (y) the Issuing Banks of issue Letters of
Credit.  Section 7.14 of the Security Agreement provides that additional
Subsidiaries of the Grantors may become Grantors under the Security Agreement by
execution and delivery of an instrument substantially in the form of this
Supplement.  The undersigned Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Grantor under the Security Agreement in order to induce the Lenders to make
additional Loans and as consideration for Loans previously made.
 
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
 
Section 1. In accordance with Section 7.14 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof; provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all respects as of such earlier
date.  Each reference to a “Grantor” in the Security Agreement shall be deemed
to include the New Subsidiary as if originally named therein as a Grantor.  The
Security Agreement is hereby incorporated herein by reference.
 
Section 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.
 
 
27

--------------------------------------------------------------------------------

 
Section 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof.  Delivery of an executed signature page to this Supplement by facsimile
transmission or electronic (including .pdf file) transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.
 
Section 4. The New Subsidiary hereby represents and warrants that the Perfection
Certificate attached hereto as Schedule I has been duly executed and delivered
to the Administrative Agent and the information set forth therein, including the
exact legal name of the New Subsidiary and its jurisdiction of organization, is
correct and complete in all material respects as of the date hereof.
 
Section 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
 
             Section 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
Section 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
Section 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Security Agreement.
 
Section 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement, including all
fees and expenses of counsel for the Administrative Agent.
 
 
28

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.
 
 
 
[NAME OF NEW SUBSIDIARY],

 
 

   By:  __________________________               Name:            Title:       
          Legal Name:             Jurisdiction of Formation:            
Location of Chief Executive Office:

 
 
 
 
BANK OF AMERICA, N.A.,
        as Administrative Agent

 
 



 

   By:    _______________________             Name:              Title:

 



   



 
29

--------------------------------------------------------------------------------

 


SCHEDULE I TO SECURITY AGREEMENT SUPPLEMENT
 


 
[ATTACH COMPLETED PERFECTION CERTIFICATE FOR NEW SUBSIDIARY]
 








 
30

--------------------------------------------------------------------------------

 


EXHIBIT II TO SECURITY AGREEMENT
 
Form of Perfection Certificate
 
[See attached]
 
 
 
31

--------------------------------------------------------------------------------

 




FORM OF PERFECTION CERTIFICATE
 
The undersigned, the ___________ of [NAME OF ENTITY], a[an] _____________ (the
“Company”), hereby certifies with reference to a certain [Security Agreement]
(the “Security Agreement”), dated as of [_______, 20__] (terms defined in such
Security Agreement having the same meanings herein as specified therein),
between the Company, the other Persons party thereto, and Bank of America, N.A.
as Administrative Agent for the Secured Parties, to the Administrative Agent and
the Secured Parties, as of [_______, 20__], as follows:
 
1. Name.  The exact legal name of the Company as that name appears on its
Certificate of Formation/Articles of Incorporation is as follows:
 


 
Source:                      UCC §9-503(a).
 
2. Other Identifying Factors.
 
(a) The Company’s chief executive office is located at the following address:
 
Address
County
State
                 



Source:                      UCC §§9-301(1) and 9-307; former UCC §§9-103(3),
9-103(4), 9-401(6).
 
(b) The following is the type of organization of the Company:
 


 
Source:                      UCC §9-516(b)(5)(C).
 
(c) The following is the jurisdiction of the Company’s organization:
 


 
Source:                      UCC §9-516(b)(5)(C).
 
(d) The following is the Company’s state issued organizational identification
 
number (state “None” if the state does not issue such a number):
 


 
Source:                      UCC §9-9-516(b)(5)(C).
 
(e) The following is the Company’s federal taxpayer identification number:
 


 
 
32

--------------------------------------------------------------------------------

 
3. Other Names, Etc.
 
(a) The following is a list of all other names (including trade names or similar
appellations) used by the Company, or any other business or organization to
which the Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five years:
 


Source:                      UCC §9-507(c); former UCC §9-402(7) (second and
third sentences).
 
(b) Attached hereto as Schedule 3 is the information required in §2 for any
other business or organization to which the Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, now or at any time during the past five years.
 
Source:                      UCC §9-316; former UCC §9-402(7) (second and third
sentences).
 
4. Other Current Locations.  The following are all warehouses, distribution
centers and other similar locations in the United States of America in which the
Company maintains any Collateral:
 
Address
County
State
                 



 
 
Source:
UCC §§9-301(2) and (3); former UCC §§9-103(3), 9-103(4), 9-401(6).

 
5. Prior Locations.  Set forth below is the information required by §4(a) with
respect to each warehouse, distribution center and other similar location
previously maintained by the Company at any time during the past five years in a
state in which the Company has previously maintained a location or place of
business at any time during the past four months:
 
Address
County
State
                 



Source:                      Former UCC §§9-103(3)(e) and 9-401(3).
 
6. Bank Accounts.  The following is a complete list of all cash concentration
accounts (including securities and commodities accounts) maintained by the
Company (provide name and address of depository bank, type of account and
account number):
 
Depository Bank
Bank Address
Type of Account
Acct. No.
                       



7. Unusual Transactions.  Except for those purchases, acquisitions and other
transactions described on Schedule 3 or on Schedule 7 attached hereto, all of
the Collateral has been originated by the Company in the ordinary course of the
Company’s business or consists of goods which have been acquired by the Company
in the ordinary course from a person in the business of selling goods of that
kind.
 
 
Source:
UCC §§9-102(a)(64), 9-203(f), 9-301(2), 9-315(a) and 9-316; former UCC
§§1-201(9), 9-306(2) and 9-402(7) (third sentence); see also former UCC
§9-301(1)(c).

 
 
 
33

--------------------------------------------------------------------------------

 
8. Commercial Tort Claims.  Attached hereto as Schedule 8 is a brief written
description of each and every commercial tort claim which the Company holds
where the amount of damages claimed by the Company is in excess of $2,000,000.
 
Source:                      UCC §9-108(e)(1).
 
9. Credit Card Processing Arrangements.  Set forth below is a current list of
each credit card and debit card clearinghouse and processor with which the
Company has a processing agreement and the account information into which the
arrangements are settled.
 
Processor
Contact Information
Settlement Account
                 


 
34

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has hereunto signed this Certificate on the
date first set forth above.
 
[NAME OF ENTITY]
 
 


 
Name:
 
Title:


 

 
35

--------------------------------------------------------------------------------

 

SCHEDULE 3
 

 
 
36

--------------------------------------------------------------------------------

 

SCHEDULE 7
 

 
 
37

--------------------------------------------------------------------------------

 



SCHEDULE 8
 
 
 

38
 
 

--------------------------------------------------------------------------------

 

